NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0026-20

BANK OF AMERICA, N.A.,

          Plaintiff-Respondent,

v.

MINA S. AIAAD,

     Defendant-Appellant.
_______________________

                   Submitted March 24, 2021 – Decided April 15, 2021

                   Before Judges Rose and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. DC-003104-
                   20.

                   Mina S. Aiaad, appellant pro se.

                   Mullooly Jeffrey Rooney & Flynn LLP, attorneys for
                   respondent (John J. Sheerin, on the brief).

PER CURIAM
      We have been advised prior to argument that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-0026-20
                                      2